NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1795-17T2

KENNETH M. JOHNSON,

          Petitioner-Appellant,

v.

NEW JERSEY STATE POLICE,

     Respondent-Respondent.
___________________________

                    Argued January 30, 2019 – Decided February 13, 2019

                    Before Judges Alvarez and Reisner.

                    On appeal from the New Jersey State Police.

                    Daniel Louis Grossman argued the cause for appellant.

                    Erica R. Heyer, Deputy Attorney General, argued the
                    cause for respondent (Gurbir S. Grewal, Attorney
                    General, attorney; Melissa H. Raksa, Assistant
                    Attorney General, of counsel; Erica R. Heyer, on the
                    brief).

PER CURIAM
      Appellant Kenneth Johnson appeals from a November 8, 2017 final

decision of the Superintendent of the State Police, adopting the initial decision

of an administrative law judge, denying appellant's application for a private

detective license. We affirm substantially for the reasons stated in the initial

decision and the Superintendent's final decision.

      On this appeal, appellant raises the following points of argument:

            POINT ONE

            NJSP IS ADMINISTRATIVELY ESTOPPED FROM
            DENYING APPELLANT HIS P.I. LICENSE
            BECAUSE THE STANDARDS FOR ISSUANCE ARE
            IDENTICAL.

            POINT TWO

            THE DECISION            WAS      ARBITRARY         AND
            CAPRICIOUS.


After reviewing the record, we find that the Superintendent's decision is not

arbitrary or capricious and is supported by substantial credible evidence. See

Mazza v. Bd. of Trs., Police & Firemen’s Ret. Sys., 143 N.J. 22, 25 (1995);

Mattia v. Bd. of Trs., Police & Firemen’s Ret. Sys., 455 N.J Super. 217, 221

(App. Div. 2018). Appellant's arguments are without sufficient merit to warrant

further discussion beyond the following brief comments. R. 2:11-3(e)(1)(E).



                                                                           A-1795-17T2
                                       2
      Appellant retired from the State Police after admitting, as part of a

negotiated settlement of disciplinary charges, that he abused sick time,

concealed his misconduct, and committed other related infractions. After he

retired, he obtained a license to work as a security officer (a SORA license).

However, as the State's witness explained at the administrative hearing, the State

Police engage in a much more in-depth investigation when considering an

application for a private detective license as opposed to a SORA license.1

Further, the regulatory requirements pertaining to a private detective license are

somewhat different in terms of the applicant's character and background. See

N.J.A.C. 13:55-1.11(a)(2) (a private detective license may be denied based on

the applicant's "bad moral character, intemperate habits or a bad reputation for

truth, honesty and integrity[.]"); N.J.A.C. 13:55A-3.7(a)(7) (a SORA license

may be denied based on the applicant's "bad moral character, incompetence, or

untrustworthiness[.]"). The investigation for the private investigator license

revealed appellant's disciplinary history preceding his retirement from the State

Police, and the application was denied based on that history.




1
    The SORA license was issued after a routine criminal background
investigation. Appellant's qualifications for that license were not the subject of
an administrative hearing or other adversarial proceeding.
                                                                          A-1795-17T2
                                        3
      We conclude that the Superintendent's decision was amply supported by

the record and was not arbitrary or capricious. The Superintendent was not

estopped from denying the private detective license based on the earlier issuance

of the SORA license. Collateral estoppel requires a showing that the "identical"

issue was "actually litigated" in a "prior proceeding." Olivieri v. Y.M.F. Carpet,

Inc., 186 N.J. 511, 521 (2006). The previous issuance of the SORA license did

not meet any of those standards.

      Affirmed.




                                                                          A-1795-17T2
                                        4